t-» Jtorter, J.
-II •• r* 1 delivered the opinion ol the court, m, . • 1 i • 1 A his case involves the same points as that of the present plaintiff vs. Camfranc already decided. The title is established in the ap-pellee, and the appellant claims under a sheriff’s deed, which recites a judgment that has not been produced, and which we must, consequently hold, does not exist; de non ap-parentibus et de non existentibus eadem cstlex.
*720East'n District.
June, 1822.
The question as to the length of time for which hire of the slaves should be allowed, has also been settled in the case just referred to. The defendant owes from the com~ mencement of the suit until the present time; and the interest must be deducted for the same period.
As testimony has been taken to shew how much the labour of the negroes, who form the object of this action, was worth, we are enabled to make a final disposition of the cause.
Four witnesses were examined. The two first who were called on behalf of plaintiff, swrore that the value of the slaves’ services were $16 per month. The others on behalf of defendant, deposed that they might be worth from $120 to $150 per annum.
It is our duty to reconcile this evidence, if possible. To do so, we must understand the two first witnesses, as swearing to the price of hire for a single month, which we know is always estimated higher than when employment is secured by an engagement for one year.
The two others affix a sum between $120 and $150 per annum, rather, however, conveying the idea that the latter is nearer the *721real value. We shall, therefore, allow $ 140 a year. From this sum must be deducted taxes and clothing: there is no evidence before us, as to the value of these items; but we suppose a proper sum would be $12 per annum.
Livingston for the plaintiff Seghers for the defendant.
In the case before us, the price of the slave was $750; interest for four years and nine months, at five per cent, added to this, makes the sum of $918 12 cents, from which is to be deducted the hire for the same space of time, $608; so that there will remain a balance of $310 12 cents, on the payment of which, to the defendant, the slave claimed in the petition must be delivered up.
it is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed, and that the defendant do, on the payment or tender by the plaintiff, of the sum of three hundred and ten dollars, twelve cents, deliver to him the slave Scapin, claimed in the petition; that the appellee pay the costs in this court, and the appellant those in the inferior court.